Case:10-21034-EJC Doc#:1793 Filed:07/15/19 Entered:07/15/19 16:43:04                       Page:1 of 4


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF GEORGIA

 In re:                                         )
                                                )      Chapter 11
 SEA ISLAND COMPANY, et al.,                    )
                                                )      Case No. 10-21034 - EJC
                                                )      Jointly Administered
                 Debtors.                       )
                                                )      Judge Edward J. Coleman, III
                                                )

                   STATUS REPORT ON THE TERMINATION OF THE
               SEA ISLAND COMPANY CREDITORS LIQUIDATION TRUST

          Robert H. Barnett as the Liquidation Trustee (the “Liquidation Trustee”) under the Sea

 Island Company Creditors Liquidation Trust (sometimes referred as the “Liquidation Trust”) files

 the Status Report on the Termination of the Sea Island Company Creditors Liquidation Trust (the

 “Status Report”). In support of the Status Report, the Liquidation Trustee shows the Court the

 following:

          As reflected in the last status report, the Internal Revenue Service (the “IRS”) responded

 to the Liquidation Trustee’s request for a prompt determination within the sixty-day period

 provided by section 505(b)(2)(A)(i) of the Bankruptcy Code. In its response, the IRS denied the

 Liquidation Trustee’s request contending that the Liquidation Trust’s 1041 tax returns for the years

 2010 through 2018 (the “Returns”) did not qualify for a prompt determination of tax liability.

 After some back and forth, counsel for the Liquidation Trustee sent the IRS correspondence

 explaining why the Liquidation Trustee is entitled to, and the tax returns he filed qualify for, a

 prompt determination of tax liability. In response, the IRS sent the Liquidation Trustee subsequent

 correspondence (which did not contest that the Liquidation Trustee is entitled to, and the tax returns

 he filed qualify for, a    prompt determination of tax liability) indicating that—with certain

 immaterial qualifications—the IRS had not selected the Returns for examination.
Case:10-21034-EJC Doc#:1793 Filed:07/15/19 Entered:07/15/19 16:43:04                       Page:2 of 4


        As indicated in the last status report, resolving such issue was the hold up in terms of filing

 a motion to closes the cases. Given that such issue with the IRS appears to have been resolved,

 the Liquidation Trustee is in the process of finalizing the motion to closes the cases and intends to

 file the motion in the near future.

 Dated: July 15, 2019.


                                               James L. Drake, Jr.
                                               Georgia Bar No. 229250
                                               James L. Drake, Jr., P.C.
                                               7 East Congress Street, Suite 901
                                               Savannah, Georgia 31412
                                               (912) 790-1533 Telephone


                                                      /s/ Robert M.D. Mercer
                                               Robert M.D. Mercer
                                               Georgia Bar No. 502317
                                               SCHULTEN WARD TURNER & WEISS LLP
                                               260 Peachtree Street NW, Suite 2700
                                               Atlanta, Georgia 30303
                                               (404) 688-6800 Telephone
                                               (404) 688-6840 Facsimile

                                               Counsel for Robert H. Barnett as the
                                               Liquidation Trustee under the Sea Island
                                               Company Creditors Liquidation Trust
Case:10-21034-EJC Doc#:1793 Filed:07/15/19 Entered:07/15/19 16:43:04                   Page:3 of 4


                                 CERTIFICATE OF SERVICE


         This is to certify that on July 15, 2019, the Status Report on the Termination of the Sea
 Island Company Creditors Liquidation Trust was filed using the CM/ECF system and, according
 to the CM/ECF notice, the CM/ECF system sent notification of such filings to the parties listed
 below:

                 David W. Adams                    Lisa Howell Baggett
                 Ron C. Bingham, II                Sara R. Borders
                 Robert M. Brennan                 M. Tyus Butler, Jr.
                 R. Flay Cabiness                  John Thomas Clarkson
                 Ezra H. Cohen                     Kenneth D. Crowder
                 Robert M. Cunningham              Frank W. Deborde
                 William E. Dillard, III           Rufus T. Dorsey, IV
                 James L. Drake, Jr.               James B. Durham
                 Jeffrey R. Dutson                 Craig T. Fessenden
                 Kathleen Horne                    Anica C. Jones
                 Jeffrey W. Kelley                 Matthew E. Mills
                 Melissa S. Mundell                Kimberly E. Neureiter
                 Kevin J. O’Brien                  Office of the U.S. Trustee
                 William S. Orange, III            Frank J. Perch, III
                 Michael B. Pugh                   Paul Steven Singerman
                 R. Michael Souther                Shawna Y. Staton
                 Jason Monroe Tate                 Stephanie Thomas
                 R. Michael Thompson               Thomas Raymond Walker
                 J. Alan Welch                     David Allan Wender
                 Michael N. White                  Kristin C. Wigness
                 Harris Winsberg                   Adrian Zareba
Case:10-21034-EJC Doc#:1793 Filed:07/15/19 Entered:07/15/19 16:43:04            Page:4 of 4


 Dated: July 15, 2019


                                            /s/ Robert M.D. Mercer
                                     Robert M.D. Mercer
                                     Georgia Bar No. 502317
                                     SCHULTEN WARD TURNER & WEISS, LLP
                                     260 Peachtree Street, Suite 2700
                                     Atlanta, Georgia 30303
                                     (404) 688-6800 Telephone
                                     (404) 688-6840 Facsimile

                                     Counsel for Robert H. Barnett as the
                                     Liquidation Trustee under the Sea Island
                                     Company Creditors Liquidation Trust
